COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-155-CR
 
  
YUSOF 
A. SHABAZZ                                                              APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        In 
a single point on appeal, appellant contends that the evidence is legally 
insufficient to support the trial court’s deadly weapon finding.  
Appellant pled guilty and signed a judicial confession stating that he had 
committed “each and every allegation [the indictment] contains,” which 
alleged that appellant used or exhibited a deadly weapon in committing the 
offense.  At the plea hearing, appellant answered “True” when asked 
whether he used or exhibited a deadly weapon.  We hold that this evidence 
is sufficient to support the deadly weapon finding.  See Keller v. State, 
125 S.W.3d 600, 605 (Tex. App.—Houston [1st Dist.] 2003), pet. dism’d, 
improvidently granted, 146 S.W.3d 677 (Tex. Crim. App. 2004), cert. 
denied, 125 S. Ct. 1603 (2005); Hunt v. State, 967 S.W.2d 917, 919 
(Tex. App.—Beaumont 1998, no pet.); Rankin v. State, No. 
02-98-00382-CR, slip op. at 5 (Tex. App.—Fort Worth Mar. 7, 2002, pet. ref’d) 
(op. on remand) (not designated for publication).  We overrule 
appellant’s sole point and affirm the trial court’s judgment.
   
                                                          PER 
CURIAM
  
 
 
PANEL 
F:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
June 9, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.